DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 02/05/2021 is acknowledged.
Claims 48 and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show components 50 and 710 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101, 201, 301, 9d, and sc1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In Para. [0039], ln. 5, component 440 is referred to as the “fourth elongate fastener”.  This is assumed to be an error, as the fourth elongate fastener is already assigned component number 400, and component 440 is thereon referred to as a “longitudinal bore”.
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  
In ln. 2 of claim 13, applicant recited that two axes are “askew”. This is assumed to be an error, as the specifications recited the first and third or fourth axes being “skew” in Para. [0038], ln. 6-7. For 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 9-10, 12-13, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 12 of claim 2, “the fourth elongated fastener” is recited.
In lines 2-3 of claim 5, “or fourth elongated fastening member” is recited.
In lines 3-4 of claim 7, “or fourth elongated fastener” is recited.
In lines 3-4 of claim 9, “and fourth elongated fasteners” is recited.
In line 3 of claim 10, “or fourth elongated fastener” is recited.
In line 2 of claim 12, “or the fourth axis” is recited.
In line 2 of claim 13, “or fourth axis” is recited.
In lines 5-6 of claim 20, “of the fourth elongate fastener” is recited.
In line 9 of claim 2, an optional fourth fastening member is recited. However, the fourth fastening member is later recited without any indication that it is an optional feature (see the examples listed above). It is unclear whether applicant intended to insert the word “optional” before “fourth 
In lines 1 and 2 of claim 12, “the third axis or the fourth axis” is recited. There is no antecedent basis for “the third axis” or “the fourth axis”, rendering the scope of the claim indefinite. It is unclear what applicant is referring to as there is no mention the fourth axis in the claim set prior to this recitation, and the third axis is referred to in claim 2, upon which claim 12 is not dependent. For the purposes of examination, the office will interpret claim 11 to be dependent on claim 2 and furthermore interpret claim 12 to read “the third axis or a fourth axis”.
In lines 1-2 of claim 16, “the second hole and the third hole” is recited. There is no antecedent basis for “the second hole” or “the third hold”, rendering the scope of the claim indefinite. It is unclear whether applicant is referring to the second and third holes introduced in claim 2, or if applicant is introducing a new set of holes. The second and third holes are referred to in claim 2, upon which claim 16 is not dependent. For the purposes of examination, the office will interpret claim 15 to be dependent on claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Dyke, et al. (US Patent 10869701 B2) (hereon referred to as Van Dyke).
Regarding claim 1, Van Dyke teaches an internal fixation ankle support system comprising: 
a first elongated fastener (53) configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid, a cuneiform, or a first metatarsal of a patient when implanted (see fig. 9c and Col. 5, ln. 48-54, also see variation in the angulation of fastener 53 through opening 22 in Col. 5, ln. 31-42); 
a second elongated fastener (10) configured to be inserted into bone and having a length that is sufficient to extend into a calcaneus, a talus, and optionally a tibia of a patient when implanted (see fig 9a); 
wherein the second elongated fastener comprises a first hole (22) configured to receive the first elongated fastener along a first axis, whereby the first elongated fastener extending through the first hole (22) is intersecting the second elongated fastener (10).
Regarding claim 2, Van Dyke teaches the internal fixation ankle support system of claim 1 further comprising: 
a third elongated fastener (55) configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted (see figs 19a and 19c, also see Col. 6, ln. 20-26, the variation in length provided is sufficient to reach a patient’s cuneiform, depending on the implant’s position relative to the calcaneus and the talus, which may vary based on the needs of the operation, also see Col. 13 ln. 48-51, which explains possible angular variations, displayed as theta below);

    PNG
    media_image1.png
    415
    465
    media_image1.png
    Greyscale

wherein the second elongated fastener comprises a second hole (26) configured to receive the third elongated fastener (55) along a second axis, whereby the third elongated fastener extending through the second hole is intersecting the second elongated fastener (10) and optionally a fourth elongated fastener configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted (the use of the word “optionally” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth elongated fastener);
wherein the second elongated fastener comprises a third hole (30) configured to receive the optional fourth elongated fastener along a third axis, whereby the optional fourth elongated fastener extending through the third hole is intersecting the second elongated fastener (10).
Regarding claim 5, Van Dyke teaches the internal fixation ankle support system of claim 2, wherein the first elongated fastener member, third elongated fastener member, or optionally the fourth elongated fastener member is configured to couple in fixed relation to the second elongated fastener at a plurality of angles (the use of the word “optionally” indicates that the fourth elongated fastener is not 
Regarding claim 6, Van Dyke teaches the internal fixation ankle support system of claim 2, wherein the second elongated fastener (10) is longer than the first elongated fastener (53) (see fig. 9A, also see Col. 5, ln. 45-55. Also see diagram below).

    PNG
    media_image2.png
    712
    478
    media_image2.png
    Greyscale

Regarding claim 7, Van Dyke teaches the internal fixation ankle support system of claim 6, wherein the first elongated fastener (53) is at least 1.5 times the length of the third elongated fastener (55) or optionally the fourth elongated fastener (the use of the word “optionally” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth elongated fastener) (see Col. 5, ln. 45-55 and Col. 6, ln. 23-26, it is suggested that fastener 53 may be 62.5mm in length or greater, and fastener 55 may be as little as 30mm in length, making the first fastener 1.5 times or greater the length of the third) and wherein the second elongated fastener (10) is longer than the third elongated fastener (55) or optionally the fourth elongated fastener (the use of the word “optionally” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth elongated fastener) (the first fastener is longer than the third 
Regarding claim 9, Van Dyke teaches the internal fixation ankle support system of claim 7, wherein a transverse dimension of the second elongated fastener is greater than a transverse dimension of the first, third and optional fourth elongated fasteners, individually (the use of the word “optional” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth elongated fastener) (see Fig. 9B) (since second elongate fastener comprises holes, which may accommodate the first and third elongated fasteners, the transversal dimension of the second fastener must be greater than that of the first or third fasteners).
Regarding claim 10, Van Dyke teaches the internal fixation ankle support system of claim 9, wherein a transverse dimension of the first elongated fastener (taken at the head of the fastener) is greater than a transverse dimension of the third elongated fastener (taken at the shaft of the fastener) or optional fourth elongated fastener (the use of the word “optional” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth elongated fastener) (see diagram below).

    PNG
    media_image3.png
    695
    597
    media_image3.png
    Greyscale

Regarding claim 11, Van Dyke teaches the internal fixation ankle support system of claim 2, wherein the first axis and the longitudinal axis of the second elongated fastener are oblique (see Fig. 9A).
Regarding claim 12, Van Dyke teaches the internal fixation ankle support system of claim 11, wherein the third axis or an optional fourth axis and the longitudinal axis of the second elongated fastener are perpendicular or oblique (the use of the word “optional” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth axis) (see Fig. 9B).
Regarding claim 13, Van Dyke teaches the internal fixation ankle support system of claim 12, wherein the first axis and the third axis or optional fourth axis are skew (the use of the word “optional” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth axis) (see Figs. 9B-C).
Regarding claim 15, Van Dyke teaches the internal fixation ankle support system of claim 2, wherein the first end of the second elongate fastener (10) is tapered (first end is interpreted to be the end distal from the bottom of the foot) (see Fig. 10A and Col. 5, especially ln. 15-26).
Regarding claim 16, Van Dyke teaches the internal fixation ankle support system of claim 15, wherein the second hole (26) and the third hole (30) are located between the second end of the second elongated fastener (10) and the first hole (22) (second end is interpreted to be the end proximal to the bottom of the foot).
Regarding claim 17, Van Dyke teaches the internal fixation ankle support system of claim 16, wherein the second elongated fastener further comprises a fourth hole (14) that is located between the first end and the first hole (22).
Regarding claim 18, Van Dyke teaches the internal fixation ankle support system of claim 17, wherein the second elongated fastener further comprises a first slot (16) (see Col. 5, ln. 27-31) that is located between the fourth hole (14) and the first hole (22).
Regarding claim 19, Van Dyke teaches the internal fixation ankle support system of claim 18, wherein the second elongated fastener further comprises a second slot (20) (see Col. 5, ln. 27-31) that is located between the first slot (16) and the first hole (22).
Regarding claim 20, Van Dyke teaches the internal fixation ankle support system of claim 2, wherein the second elongate fastener (10) comprises a longitudinal bore (36) having an internal thread (34) and being accessible at the second end (near third hole) and a compression screw (see Col. 7, ln. 18-61 for description of CoreLock™ technology (the ‘031 patent), which is incorporated by reference into the ‘701 patent) (see CoreLock™ technology, US Patent 9,308,031, Para. 27 ln. 9-11 and fig 45) configured to be inserted into the longitudinal bore to move the first, second, and third elongate fasteners optionally in the direction of the longitudinal axis of the fourth elongate fastener (see Fig. 9A) (the use of the word “optionally” indicates that the fourth elongated fastener is not required, and thus the claim is being examined as not including a fourth elongated fastener).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke as applied to claim 2 above, and further in view of Peterson, et al. (US 20180263669 A1) (hereon referred to as Peterson).

Peterson teaches the internal fixation ankle support system of claim 2, wherein the first or third elongated fastener comprises an outer elongated body (5600) comprising a longitudinal bore and an elongated reinforcing member (5502) configured to be inserted into the longitudinal bore (see Figs. 55-58), and wherein the reinforcing member (5502) is composed of a material that has a higher elastic modulus than the outer elongated body. [Para. [0474], ln. 15-18 and Para. [0475], ln. 5-21) (the composition of the first elongated fastener is being examined). Also see Para. [0004], wherein Peterson discloses that having an internal reinforcing member may create a compression force, improving fusion and dynamic stress distribution in the bone.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the first fastener of Van Dyke to have an outer elongated body and an inner elongated reinforcing member as taught by Peterson to improve overall fusion of the bone screw to the bone, making the operation more effective.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773               
                                                                                                                                                                                         
/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773